Title: From George Washington to John Pendleton, 1 March 1788
From: Washington, George
To: Pendleton, John



Sir,
Mount Vernon March 1st 1788

When Doctor Stuart was in Richmond I sent a number of public securities to him that he might receive the interest due upon them; among them was a Certificate for a Negro executed in the year with Interest due from the date, which he informs me he left in your hands to have the Interest paid thereon and transmitted to me as it could not be done while he was there. As I find, by the Revenue act, that the Interest drawn upon Certificates of this kind will be received in taxes for the year 1787, I shall be much obliged to you Sir, if you will take the trouble to have every thing which is necessary to be transacted respecting the matter done, and transmitted to me as I expect a visit from the Sherrif very soon. I am Sir, Yr Most Obedt Hble Sert

Go. Washington

